                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

JOHN DOE MC-9,

      Plaintiff,
                                            Case No. 20-10641
v.
                                            Hon. George Caram Steeh
THE UNIVERSITY OF MICHIGAN,
THE REGENTS OF THE UNIVERSITY
OF MICHIGAN (official capacity only),

     Defendants.
_______________________________/

                      ORDER OF PARTIAL DISMISSAL

      Plaintiff filed this action against the University of Michigan, alleging

that he was sexually abused by Robert Anderson, a physician formerly

employed by the University. Plaintiff alleges the following causes of action:

Count I, violation of Title IX; Count II, violation of 42 U.S.C. § 1983 (state

created danger); Count III, violation of § 1983 (right to bodily integrity);

Count IV, violation of § 1983 (failure to train); Count V, violation of the

Michigan Elliott-Larsen Civil Rights Act; Count VI, violation of the Michigan

Constitution (bodily integrity); Count VII, violation of the Michigan

Constitution (state created danger); Count VIII, gross negligence; Count IX,

negligence; Count X, vicarious liability; Count XI, express/implied agency;

Count XII, negligent supervision; Count XIII, negligent failure to warn or
protect; Count XIV, negligent failure to train or educate; Count XV,

negligent retention; Count XVI, intentional infliction of emotional distress;

Count XVII, negligent infliction of emotional distress; and Count XVIII, fraud

and misrepresentation.

      This court has federal question jurisdiction over Plaintiff’s complaint,

based upon his four claims arising under Title IX and § 1983. The court

may exercise supplemental jurisdiction over Plaintiff’s fourteen state law

claims, which is a matter of discretion. The court may decline to exercise

supplemental jurisdiction if:

         (1) the claim raises a novel or complex issue of state law,
         (2) the claim substantially predominates over the claim or
            claims over which the district court has original
            jurisdiction,
         (3) the district court has dismissed all claims over which it
            has original jurisdiction, or
         (4) in exceptional circumstances, there are other
            compelling reasons for declining jurisdiction.

28 U.S.C. § 1367(c). “[P]endant jurisdiction is a doctrine of discretion, not

of plaintiff’s right. Its justification lies in considerations of judicial economy,

convenience and fairness to litigants; if these are not present a federal

court should hesitate to exercise jurisdiction over the state claims. . . .”

United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966). The court

may decline to exercise supplemental jurisdiction if “it appears that the



                                        -2-
state issues substantially predominate,” or “if the likelihood of jury

confusion” would be strong without separation of the claims. Id. at 726-27.

When “the state issues substantially predominate, whether in terms of

proof, of the scope of the issues raised, or of the comprehensiveness of the

remedy sought, the state claims may be dismissed without prejudice and

left for resolution to state tribunals.” Id.

      Plaintiff’s federal claims arise under the U.S. Constitution and Title IX,

whereas his state claims are significantly broader and arise under the

Michigan Constitution, the Elliott-Larsen Act, and various categories of

common law tort. If state claims are retained, their number and wide-

ranging nature will allow them to substantially predominate over the

relatively discrete federal claims. See 28 U.S.C. § 1367(c)(2).

      Further, retaining the state claims risks complicating the proceedings

and confusing the jury, creating compelling reasons for declining

supplemental jurisdiction. See 28 U.S.C. § 1367(c)(4); Frankel v. Detroit

Medical Center, 409 F. Supp. 2d 833, 835 (E.D. Mich. 2005).

         The attempt to reconcile these two distinct bodies of [state
         and federal] law often dominates and prolongs pre-trial
         practice, complicates the trial, lengthens the jury
         instructions, confuses the jury, results in inconsistent
         verdicts, and causes post-trial problems with respect to
         judgment interest and attorney fees. Consequently, in
         many cases the apparent judicial economy and
         convenience of the parties’ interest in the entertainment of
                                        -3-
        supplemental state claims may be offset by the problems
        they create.

Id. “Such is the case here.” Id. For example, legal issues such as the

standards governing immunity and recoverable damages are different

under state and federal law, leading to complicated proceedings and

potential jury confusion. See Brown v. Scaglione, 2020 WL 674291 at *3

(E.D. Mich. Feb. 11, 2020). The court concludes that such concerns

overshadow and diminish the convenience of hearing all of Plaintiff’s claims

in one forum. See Michigan Paralyzed Veterans of Am. v. Charter Twp. of

Oakland, Mich., 2015 WL 4078142 at *6 (E.D. Mich. Jul. 2, 2015) (finding

the convenience of hearing state and federal claims together “is

outweighed by the possibility of confusion about the issues, legal theories,

defenses, and possible relief”). Accordingly, the court declines to exercise

supplemental jurisdiction over Plaintiff’s state claims pursuant to 28 U.S.C.

§ 1367(c)(2) and (c)(4).

      IT IS HEREBY ORDERED that Counts V-XVIII of Plaintiff’s complaint

are DISMISSED WITHOUT PREJUDICE.

Dated: March 25, 2020
                                    s/George Caram Steeh
                                    GEORGE CARAM STEEH
                                    UNITED STATES DISTRICT JUDGE




                                     -4-
